EXHIBIT 30 AMENDED AND RESTATED AGREEMENT OF JOINT FILING OF SCHEDULE 13D The undersigned hereby agree to jointly prepare and file with regulatory authorities Amendment Number 8 ("Amendment No. 8") to the statement on Schedule 13D, dated September 30, 2009, filed by MacAndrews & Forbes Holdings Inc., MacAndrews & Forbes LLC, STH Partners, L.P. and TransTech Pharma, Inc. and (other than in the case of TransTech Pharma, Inc.) any subsequent amendments thereto reporting each of the undersigned's ownership of securities of SIGA Technologies, Inc. and hereby affirm that such Amendment No. 8 is being filed on behalf of each of the undersigned. Dated:October 2, 2009 MACANDREWS & FORBES HOLDINGS INC. MACANDREWS & FORBES LLC By: /s/ Barry F. Schwartz Name: Barry F. Schwartz Title: Executive Vice Chairman Dated:October 2, 2009 STH PARTNERS, L.P. By: /s/ Paul G. Savas Name: Paul G. Savas Title: Executive Vice President –Finance Dated:October 2, 2009 TRANSTECH PHARMA, INC. By: /s/ Anne L. Showalter Name: Anne L. Showalter Title: Senior Vice President Legal Affairs and Secretary
